Title: To James Madison from Henry Lee, 5 August 1824
From: Lee, Henry
To: Madison, James


        
          Sir,
          Fredericksburg 5th. August 1824
        
        As the reputed authour of a rejected address which was reported to the Jackson Convention in this town, I take the liberty of forwarding for your perusal a correct copy of it—a step that seems proper as parts of your publick conduct, & points of the constitution, are touched upon in the paper. As the paper was prepared at the request of the committee & its tone attempered by the wishes of members of the committee, the writer is only

accountable for the want of force or elegance that may appear in its execution.
        As your letter of the 25th June was recd. just as I was beginning a journey to Westmoreland, the completion of which was succeeded by a severe disease, I have not had it in my power sooner to declare to you, that I can neither conceal nor express the satisfaction it afforded me. Remarks from you upon subjects connected with the interest of human liberty and with the constitution of this country especially, possess intrinsically a value which no authority or accident can add to—and whether they tend to confirm or to correct any of my own immature opinions, command my earnest attention and my warmest thanks.
        You are good enough to say that you think the prospectus assigns to the press a remedial power over the spirit of party, greater than can be reasonably attributed to it; and in order to illustrate your opinion, you specify occasions for parties in this country, such as are permanent, such as are transient, and such as are peculiar. It is not however on the causes of party, but on “the capacity of the nation for the formation of parties,” that I expect the press to operate. This is a political faculty existing independently of the circumstances by which it may be affected, and its actual strength is the measure of liberty in each state in which it is found. The influence of the press instead of being employed in fruitless endeavours to remove or to medicate the causes which excite it, should, it seems to me, be exerted to invigorate the faculty itself—to regulate its sensibility and direct its action, by the rules of constitutional experience & the principles of political philosophy.
        In this way the good of society may be placed fairly in the keeping of its discretion, and the liberty of the state be made the assurance of its duration.
        Having thus far trespassed on your attention, I will venture frankly to confess, that having for some years been inclined to literary occupations, I have proposed to my ambition the task of writing biographies of the great men of my native state, and that as those of Washington & Henry are already completed, I intended to confine my labours to those of Mr. Jefferson, yourself, Mr. Monroe & Mr Marshall. The Strength of my ambition to perform this honourable &, if successful, glorious enterprise, is I am conscious, the only qualification which can entitle me to your encouragement. Should it appear to your reflection possible to entrust me with such materials, as would enable me to hand you down fairly & distinctly to future ages, and with you, your humble biographer, I hope you will not decline without some reflection a proposition, which it cost much to induce me to risque, and which may lead to a work that if properly executed, would make your memory as illustrious as your life has been distinguished and useful. To the undertaking I should be willing to devote at least 10 years

of my life, and on your subject should labour with peculiar pleasure as in portraying a sage of my Country, I should know that I was commemorating my fathers friend. With perfect respect I am Sir yr. most humble sert.
        
          H. Lee
        
      